DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/1/2019 was considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 5 of U.S. Patent No. US 10,935,426. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Instant Application (16/456,790)
US 10,935,426
1.  An optical module comprising: 
a mirror unit that includes a base that has a first surface, a movable mirror that is supported in the base to be movable 
along a first direction intersecting the first surface, and a fixed mirror of 
which a position with respect to the base is fixed;  a beam splitter unit that is 
mirror and the fixed mirror;  a light incident unit that causes measurement 
light that is incident from a first light source through a measurement target 
or measurement light that occurs from a measurement target to be incident to 
the beam splitter unit; a first optical device that is a first light detector 
that detects interference light of the measurement light which is emitted from 
the beam splitter unit;  a second optical device that is one of a second light 
source that emits laser light to be incident to the beam splitter unit and a 
second light detector that detects interference light of the laser light which 
is emitted from the beam splitter unit, and is disposed on one side of the 
first optical device in a direction intersecting an optical axis of the first 
optical device to face the same side as in the first optical device;
a third optical device that is the other of the second light source and the second 
light detector, and is disposed on the one side of the second optical device in 
the direction intersecting the optical axis of the first optical device to face the same side as in the first optical device;  a first mirror that is disposed to face the beam splitter unit and the first optical device as a dichroic mirror that has a function of allowing the measurement light to be transmitted therethrough and reflecting the laser light or a function of reflecting the measurement light and allowing the laser light to be transmitted therethrough, and is inclined with respect to the optical axis of the first optical device;
a second mirror that is disposed to face the first mirror and the second optical 
is parallel to the first mirror;  a third mirror that is disposed to face the second mirror and the third optical device as a mirror that has a function of reflecting the laser light, and is parallel to the second mirror; and








a first filter that has a function of allowing the measurement light to be transmitted therethrough and cutting off the laser 
light, and is disposed between the first mirror and the first optical device.

5.  The optical module according to claim 1, wherein the second optical device 
is the second light detector, and 
the third optical device is the second light source.

a mirror unit that includes a base that 
has a first surface, a movable mirror that is supported in the base to be movable along a first direction intersecting the first surface, and a fixed mirror of which a position with respect to the base is fixed;  a beam splitter unit that is 
mirror and the fixed mirror;  a light incident unit that causes measurement 
light that is incident from a first light source through a measurement target 
or measurement light from a measurement target to be incident to the beam splitter unit;  a first optical device that is a first light detector that 
detects interference light of the measurement light which is emitted from the beam splitter unit;  a second optical device that is one of a second light 
source that emits laser light to be incident to the beam splitter unit or a 
second light detector that detects interference light of the laser light which 
is emitted from the beam splitter unit, and is disposed on one side of the 
first optical device in a direction intersecting an optical axis of the first 
optical device to face the same side as in the first optical device;
a third optical device that is the other of the second light source or the second light detector, and is disposed on the one side of the second optical device in the direction intersecting the optical axis of the first optical device to face the 
same side as in the first optical device;  a first mirror that is disposed to face the beam splitter unit and the first optical device as a dichroic mirror that i) a) allows the measurement light to be transmitted therethrough and b) 
reflects the laser light or ii) a) reflects the measurement light and b) allows 
the laser light to be transmitted therethrough, and is inclined with respect to the optical axis of the first optical device;  
a second mirror that is disposed to face the first mirror and the second optical 
is parallel to the first mirror;  a third mirror that is disposed to face the second mirror and the third optical device as a mirror that reflects the laser light, and is parallel to the second mirror;

and a return light suppressing unit that suppresses the incident laser light from becoming return light, and is disposed on a side opposite to the second optical device. 

    4.  The optical module according to claim 1, further comprising: 
a filter that allows the measurement light to be transmitted therethrough and cuts off the laser light, and is disposed on the light incident unit side with respect 
to the beam splitter unit.

5.  The optical module according to claim 1, wherein the second optical 
device is the second light detector, and the third optical device is the second 
light source.


Claims 6 and 7 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 9 of U.S. Patent No. 10,935,426 in view of Yokoi (US 2011/0109958). Modifying US 10,935,426 being modified by Yokoi for the purpose of allowing only a narrow wavelength band to pass into a detector. 
Instant Application (16/456,790)
US 10,935,426
6.  An optical module comprising: a mirror unit that includes a base that has a first surface, a movable mirror that is supported in the base to be movable 

which a position with respect to the base is fixed;  a beam splitter unit that is disposed on one side of the mirror unit in the first direction, and constitutes an interference optical system in combination with the movable mirror and the fixed mirror;  a first optical device that is a first light source that emits measurement light to be incident to the beam splitter unit; a first light detector that detects interference light of the measurement light which is emitted from the beam splitter unit and is incident through a measurement target;  a second optical device that is one of a second light source that emits laser light to be incident to the beam splitter unit and a second light detector that detects interference light of the laser light which 
is emitted from the beam splitter unit, and is disposed on one side of the 
first optical device in a direction intersecting an optical axis of the first 
optical device to face the same side as in the first optical device;
a third optical device that is the other of the second light source and the second 
light detector, and is disposed on the one side of the second optical device in 
the direction intersecting the optical axis of the first optical device to face 
the same side as in the first optical device; a first mirror that is disposed 
to face the beam splitter unit and the first optical device as a dichroic mirror that has a function of allowing the measurement light to be transmitted 
therethrough and reflecting the laser light or a function of reflecting the 
measurement light and allowing the laser light to be transmitted therethrough, and 
is inclined with respect to the optical axis of the first optical device;  

a second mirror that is disposed to face the first mirror and the second 
optical device as a mirror that has a function of reflecting a part of the 
laser light and allowing the remainder of the laser light to be transmitted therethrough, and 
is parallel to the first mirror;

a third mirror that is disposed to face the second mirror and the third optical device as a mirror that has a function of reflecting the laser light, and is parallel to the second mirror;  and 














a first filter that has a function of allowing the measurement light to be transmitted therethrough and cutting off the laser 
light, and is disposed on an optical path between the beam splitter unit and 
the first light detector.






7.  The optical module according to claim 6, wherein the second optical device is the second light source, and the third optical device is the second light detector.

has a first surface, a movable mirror that is supported in the base to be movable 
a second light detector that detects interference light of the laser light which 
is emitted from the beam splitter unit, and is disposed on one side of the 
first optical device in a direction intersecting an optical axis of the first 
optical device to face the same side as in the first optical device;
a third optical device that is the other of the second light source or the second light detector, and is disposed on the one side of the second optical device in the direction intersecting the optical axis of the first optical device to face the 
same side as in the first optical device;  a first mirror that is disposed to 
face the beam splitter unit and the first optical device as a dichroic mirror 
that i) a) allows the measurement light to be transmitted therethrough and b) 
reflects the laser light or ii) a) reflects the measurement light and b) allows 
the laser light to be transmitted therethrough, and 

is inclined with respect to the optical axis of the first optical device;

a second mirror that is disposed to face the first mirror and the second optical device as a mirror that i) reflects a part of the laser light, and ii) allows the remainder of the laser light to be transmitted therethrough, and

 is parallel to the first mirror;  

a third mirror that is disposed to face the second mirror and the third optical device as a mirror that reflects the laser light, and is parallel to the second 
mirror;  and a return light suppressing unit that suppresses the incident laser 
light from becoming return light, and is disposed on a side opposite to the second optical device with respect to the second mirror.

Claim 8 does not recite:
a first filter that has a function of allowing the measurement light to be transmitted therethrough and cutting off the laser 
light, and is disposed on an optical path between the beam splitter unit and 
the first light detector.

However Yokoi (US 2011/0109958), teaches the missing limitation Fig. 1, cut filter 18, Paragraph 0059, for the purpose of allowing only a narrow wavelength band to pass into a detector.

It would have been obvious to modify Claim 8 with the teaching of Yokoi for the purpose of allowing only a narrow wavelength band to pass into a detector.


9.  The optical module according to claim 8, wherein the second optical 
device is the second light source, and the third optical device is the second 
light detector.

Reasons for Allowance/Examiner’s Comments
Regarding Claim 1, Sin et al. (US 2008/0285044) an optical module comprising: 
a mirror unit (Fig. 5, fixed mirror and movable mirror 570) that includes a base that has a first surface, a movable mirror (Fig. 5, movable mirror 570)  to be movable along a first direction, and a fixed mirror (Fig. 5, fixed mirror);  
	a beam splitter unit (Fig. 5, 555) that is disposed on one side of the mirror unit, and constitutes an interference optical system in combination with the movable mirror and the fixed mirror;  
	a light incident unit (Fig. 5,510) that causes measurement light that is incident from a first light source 
Schulte et al. (US 2012/0206727) discloses
	through a measurement target (Fig. 1, sample channel 102) or measurement light that occurs from a measurement target to be 
Sin further discloses
	incident to the beam splitter unit (Fig. 5,555); 
	a first optical device that is a first light detector that detects interference light of the measurement light which is emitted from the beam splitter unit (Fig. 5, 520);  
	a second optical device that is one of a second light source that emits laser light (Fig. 5, 535) to be incident to the beam splitter unit and a second light detector that detects interference light of the laser light which is emitted from the beam splitter unit, and is disposed on one side of the first optical device in a direction intersecting an optical axis of the first optical device to face the same side as in the first optical device;

	a first mirror (Fig. 5, 545) that is disposed to face the beam splitter unit and the first optical device as a dichroic mirror that has a function of allowing the measurement light to be transmitted therethrough and reflecting the laser light or a function of reflecting the measurement light and allowing the laser light to be transmitted therethrough, and is inclined with respect to the optical axis of the first optical device;
	a second mirror (Fig. 5, 560) that is disposed to face the first mirror and the second optical device as a mirror that has a function of reflecting a part of the laser light and allowing the remainder of the laser light to be transmitted therethrough, and is parallel to the first mirror;  
	a third mirror (Fig. 5, 540) that is disposed to face the second mirror and the third optical device as a mirror that has a function of reflecting the laser light, and is parallel to the second mirror; and 
Yokoi (US 2011/0109958), discloses,
	a first filter (Fig. 1, cut filter 18, Paragraph 0059) that has a function of allowing the measurement light to be transmitted therethrough and cutting off the laser light, and is disposed between the first mirror and the first optical device.
However neither Sin, Schulte, nor Yokoi disclose

“a mirror unit that includes a base that has a first surface, a movable mirror that is supported in the base to be movable along a first direction intersecting the first surface, and a fixed mirror of which a position with respect to the base is fixed;  
	a beam splitter unit that is disposed on one side of the mirror unit in the first direction, and constitutes an interference optical system in combination with the movable mirror and the fixed mirror”.  
Additionally, the art of record does not teach or disclose the deficiencies of Sin, Schulte, and Yokoi.
Regarding Claim 6, Sin et al. (US 2008/0285044) an optical module comprising: 
a mirror unit (Fig. 5, fixed mirror and movable mirror 570) that includes a base that has a first surface, a movable mirror (Fig. 5, movable mirror 570)  to be movable along a first direction, and a fixed mirror (Fig. 5, fixed mirror);  
	a beam splitter unit (Fig. 5, 555) that is disposed on one side of the mirror unit, and constitutes an interference optical system in combination with the movable mirror and the fixed mirror;
	a first optical device that is a first light source (Fig. 5, 510) that emits measurement light to be incident to the beam splitter unit (Fig. 5,555);
	a first light detector (Fig. 5, 520) that detects interference light of the measurement light which is emitted from the beam splitter unit and is incident 
	Schulte et al. (US 2012/0206727) discloses through a measurement target (Fig. 1, sample channel 102);
Sin further discloses,

	a third optical device that is the other of the second light source (Fig. 5, 510)  and the second light detector (Fig. 5, 550), and is disposed on the one side of the second optical device in the direction intersecting the optical axis of the first optical device to face the same side as in the first optical device;  
	a first mirror (Fig. 5, 545) that is disposed to face the beam splitter unit and the first optical device as a dichroic mirror that has a function of allowing the measurement light to be transmitted therethrough and reflecting the laser light or a function of reflecting the measurement light and allowing the laser light to be transmitted therethrough, and is inclined with respect to the optical axis of the first optical device;
	a second mirror (Fig. 5, 560) that is disposed to face the first mirror and the second optical device as a mirror that has a function of reflecting a part of the laser light and allowing the remainder of the laser light to be transmitted therethrough, and is parallel to the first mirror;  
	a third mirror (Fig. 5, 540) that is disposed to face the second mirror and the third optical device as a mirror that has a function of reflecting the laser light, and is parallel to the second mirror; and 
	Yokoi (US 2011/0109958), discloses, a first filter (Fig. 1, cut filter 18, Paragraph 0059) that has a function of allowing the measurement light to be transmitted 
	However neither Sin, Schulte, nor Yokoi disclose
“a mirror unit that includes a base that has a first surface, a movable mirror that is supported in the base to be movable along a first direction intersecting the first surface, and a fixed mirror of which a position with respect to the base is fixed;  
	a beam splitter unit that is disposed on one side of the mirror unit in the first direction, and constitutes an interference optical system in combination with the movable mirror and the fixed mirror”.  
Additionally, the art of record does not teach or disclose the deficiencies of Sin, Schulte, and Yokoi.
Claims 1-9 are potentially allowable.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements (the double patenting as detailed above) or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
	Specifically regarding the allowability of independent claim 1:  The prior art of record does not disclose or suggest an optical module comprising “a mirror unit that includes a base that has a first surface, a movable mirror that is supported in the base 
	Specifically regarding the allowability of independent claim 6:  The prior art of record does not disclose or suggest an optical module comprising “a mirror unit that includes a base that has a first surface, a movable mirror that is supported in the base to be movable along a first direction intersecting the first surface, and a fixed mirror of which a position with respect to the base is fixed; a beam splitter unit that is disposed on one side of the mirror unit in the first direction, and constitutes an interference optical system in combination with the movable mirror and the fixed mirror”, along with other claim limitations. Claims 7-9 are allowable due to pendency on independent claim 6, pending addressing the double patenting rejections of claims 6 and 7.
Allowable Subject Matter
Claims 2-4, 8, and 9 are objected to as being dependent upon a rejected base claim (double patent rejection), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically, with respect to claim 2, none of the prior art either alone or in combination disclose or teach of an optical module specifically including, as the distinguishing feature(s) in combination with the other limitations, wherein the first filter is a member different from a member in which the first mirror is formed.
Specifically, with respect to claim 3, none of the prior art either alone or in combination disclose or teach of an optical module specifically including, as the distinguishing feature(s) in combination with the other limitations, wherein the first filter is a member in which the first mirror is formed.
Specifically, with respect to claim 4, none of the prior art either alone or in combination disclose or teach of an optical module specifically including, as the distinguishing feature(s) in combination with the other limitations, wherein a second filter that has a function of allowing the measurement light to be transmitted therethrough and cutting off the laser light, and is disposed on the light incident unit side with respect to the beam splitter unit.
Specifically, with respect to claim 8, none of the prior art either alone or in combination disclose or teach of an optical module specifically including, as the distinguishing feature(s) in combination with the other limitations, wherein on the one side of the beam splitter unit in the first direction, the first optical device, the second optical device, and the third optical device are disposed to face the other side in the first direction.
Specifically, with respect to claim 9, none of the prior art either alone or in combination disclose or teach of an optical module specifically including, as the distinguishing feature(s) in combination with the other limitations, wherein on one side of .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sin et al. (US 7,710,574), Schulte et al. (US 9,341,515), Wakuda (US 2020/0217786), Xie et al. (US 2011/0139990), Wagner et al. (US 8,981,298), and Markle et al. (US 2015/0331330) are cited to show similar optical systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656.  The examiner can normally be reached on M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-







/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872